Case: 4:20-cv-01507-RLW Doc. #: 10 Filed: 12/11/20 Page: 1 of 2 PageID #: 131



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

    JOSEPH ENGEL,                                      )
                                                       )
                  Plaintiff,                           )
                                                       )
           V.                                          )          No. 4:20-CV-1507 RLW
                                                       )
    CORIZON MEDICAL, et al.,                           )
                                                       )
                  Defendants.                          )

                                  MEMORANDUM AND ORDER

         Before the Court is plaintiffs post-dismissal filing of an amended complaint. Pursuant to

the prison mailbox rule, the amended complaint, as well as plaintiffs motion to proceed in forma

pauperis, was filed untimely in this action even though it was placed in the prison filing system on

or about November 11, 2020. 1 Despite this untimely filing, however, the Court will vacate the Rule

41(b) dismissal entered on November 19, 2020. See Docket No. 4.

         For this Court to review plaintiffs amended complaint pursuant to 28 U.S.C. § 1915,

however, plaintiff will need to withdraw his notice of appeal in this action. The Court will allow

plaintiff twenty-one (21) days to file a withdrawal of his notice of appeal with this Court. He should

file the withdrawal, of his notice of appeal in this action and place this Court's case number on the

notice of withdrawal so that his filing is placed in the proper case. Plaintiffs failure to withdraw

his notice of appeal in this action will result in the grant of plaintiffs motion to proceed in forma

pauperis on appeal and an assessment of the appellate filing fee.

         Accordingly,




1
 According to the Court's calculations, plaintiffs amended complaint was required on November 10, 2020. Docket
No.2.
Case: 4:20-cv-01507-RLW Doc. #: 10 Filed: 12/11/20 Page: 2 of 2 PageID #: 132



       IT IS HEREBY ORDERED that the Rule 4l(b) dismissal entered on November 19, 2020

[Doc. #4] in this action is VACATED.

       IT IS FURTHER ORDERED that if plaintiff wishes for this Court to take up the review

of his amended complaint, he must withdraw his notice of appeal in this action. Plaintiff must file

his withdrawal of his notice of appeal within twenty-one (21) days of the date of this

Memorandum and Order if he wishes to do so. He must include the case caption and case

number on his withdrawal notice.

       IT IS FURTHER ORDERED that if plaintiff fails to withdraw his notice of appeal within

twenty-one (21) days of the date of this Memorandum and Order, the Court will Order the Missouri

Department of Corrections to being collecting payments from plaintiffs prison account in

accordance with 28 U.S.C. § 1915(b)(2) until the $505 appellate fee is paid in full.

       Dated this   ff'!. day of December, 2020.               •       , /.   ~
                                                ~6JVl<P~LP-L,I
                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                                 2
